Title: From John Adams to François Adriaan Van der Kemp, 10 December 1817
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Montezillo. Dec. 10 1817

I rejoice in all your Felicities described in your favour of 29th. Nov. What a Contrast between your Existence and mine! You have travelled to Boston to Philadelphia and to New York, and been the delight and Admiration of all Men of Science, Letters and Taste in Massachusetts Pensilvania and that World of itself the State of New York.
I am “fixed like a plant, to one peculiar Spot
To draw nutrition for a few days and then rot,
I have not been fifty miles from Montezillo, nor Slept out of my own bed more than half a Dozen nights for 16 Years and Nine months. As to Society of Men of Sciene, and litterature I think myself the happiest Man in the World if I can obtain one hour of the Parsons Company on Sunday noon, though, good Soul, he is not always a Chrisostome or a Barrow.
In the name of Humanity!!! a solemn Appeal!!! Do not teaze torment, dupe or divert the World with any new Cosmogonies or Theogonies. If those who delight in such Reveries are not contented with Whiston Burnet and Buffon; let them read Gebelin, Bryant and Dupuis.
The Asiatic Researches are opening a vast Scæne and an immense Congregaation of Gods Heros and Sages to be compared with those of Chaldea Egypt Phenicia Greece & Rome &c &c &c
After all, whatever you may write will infallibly afford Pleasure and Instruction to your Friend
John Adams